DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-41 of U.S. Patent No. US 7,123,962 (‘962 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘962 patent’s claims disclose or render obvious claims 12 and 13 of the instant application.  For claim 12 of the instant application:
Instant application
‘962 patent 
12. A system, comprising:

a receiver circuit configured to receive physiological information including a first heart sound (HS) signal corresponding to paced ventricular contractions and a second HS signal corresponding to intrinsic ventricular contractions; 
37. A method comprising;
receiving an acoustic sensor signal indicative of an intrinsic heart sound associated with an intrinsic ventricular contraction adjacently subsequent to a first atrial contraction
and a paced heart sound associated with a
paced ventricular contraction adjacently subsequent to a second atrial contraction;

a heart failure detector and analyzer circuit configured to generate (1) a paced HS metric from the first HS signal… the sensed HS metric indicating cardiac contractility in response to intrinsic ventricular contractions; 

measuring a first time interval between the first atrial contraction and the intrinsic heart sound;
and (2) a sensed HS metric from the second HS signal, the paced HS metric indicating cardiac contractility in response to paced   ventricular contractions
measuring a second time interval between the second atrial contraction and the paced heart sound;
and a control circuit configured to adjust a therapy delivered to a patient based on the paced HS metric and sensed HS metric.  
determining an approximately optimal pacing therapy based on the first and second time intervals


For instant application claim 13:
13. The system of claim 12, wherein the control circuit is configured to:
display information corresponding to the paced HS metric and the sensed HS metric; and 

receive a therapy adjustment for adjusting the therapy provided to the patient.  
41. The method of claim 40, furthering comprising presenting a phonocardiographic image formed based on the cardiac signal and the acoustic sensor signal, the phonocardiographic image including a stack of segments of the acoustic sensor signal aligned by the atrial contractions and grouped by at least the intrinsic and paced ventricular activations


Though the ‘962 patent claim 37 and 41 does not explicitly teach include circuits to implement the method and adjust a therapy, based on the teaching of ‘962 patent, it would be obvious to one of ordinary .

Claim Objections
Claims 5 and 7 objected to because of the following informalities:
Claim 5 the phrases “metric including measure a paced first sound (S1) intensity” and the “metric including measure a sensed S1 intensity” either the “including” verb tense is wrong and/or there are words missing between “including” and “measure” and/or between “measure” and “a paced”.
Claim 7 the phrases “metric including measure a paced cardiac timing interval (CTI)” and the “metric including measure a sensed CTI” either the “including” verb tense is wrong and/or there are words missing between “including” and “measure” and/or between “measure” and “a paced”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maskara (US 2014/0277243).
Regarding claim 1, Maskara teaches a system, comprising: 
a receiver circuit  (410 – heart sound sensing circuit) configured to receive physiological information including a first heart sound (HS) signal corresponding to paced ventricular contractions and a ([0029;0032; 0037] indicate heart sounds can be both paced and non-paced/intrinsic heartbeats) ; and 
a heart failure detector and analyzer circuit (425- control circuit) configured to: 
generate (1) a paced HS metric from the first HS signal and (2) a sensed HS metric from the second HS signal, the paced HS metric indicating cardiac contractility in response to paced ventricular contractions, the sensed HS metric indicating cardiac contractility in response to intrinsic ventricular contractions ([0029; 0032; 0038] indicates templates can be created using detected heart sounds from paced heartbeats and a different template from sensed/intrinsic heart beats.  [0038] discloses that the templates are calculated/generated from heart sounds making them equivalent to a metric see also [0026].); and 
determine a worsening heart failure indicator based on the paced HS metric and the sensed HS metric (Regarding the worsening heart failure, the applicant’s specification [0054] indicates that worsening heart failure can include sub-optimal device programming and/or worsening cardiac contractility.  Poor capture would be indicative of sub-optimal stimulation programing and therefore based on the applicant’s specification, an indicator of worsening heart failure.  This limitation further does not require any comparison between the paced and sensed/intrinsic metric only that both metrics are used to make the determination.  Maskara [0032-0034] teaches comparing heart sounds to the intrinsic and paced templates to determine the amount of successful capture/stimulation and intrinsic heart beats.  [0045] teaches detecting when the number of captures drops percentage drops below a threshold to trigger re-optimization in order to improve stimulation efficacy.  The detection of percentage of captures dropping below a threshold would be indication worsening heart failure based on the applicant’s specification).  
Regarding claim 5, Maskara teaches the system of claim 1, wherein the heart failure detector and analyzer circuit is configured to: generate the paced HS metric including measure a paced first sound (Si) intensity from the first HS signal during ventricular pacing; and generate the sensed HS metric including measure a sensed Sl intensity from the second HS signal in the absence of ventricular pacing (Maskara [0036] discloses that each template derived from the heart sounds has an amplitude value which amplitude is the equivalent of intensity).  
Regarding claim 7, Maskara teaches the system of claim 1, wherein the heart failure detector and analyzer circuit is configured to:generate the paced HS metric including measure a paced cardiac timing interval (CTI) using the first HS signal during ventricular pacing; and generate the sensed HS metric including measure a sensed CTI using the second HS signal in the absence of ventricular pacing ([0036] discloses that the template includes a time interval based on heart rate).  
Claims 14, 17, and 18 are directed towards a method comprising steps similar to functional language of the system of claims 1, 5, and 7 respectively and therefore these claims are rejected for substantially the same reasons.  

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thakur (US 2016/0030747).
Regarding claim 12, Thakur teaches a system, comprising:
a receiver circuit (430 heart sound sensing circuit) configured to receive physiological information including a first heart sound (HS) signal corresponding to paced ventricular contractions and a second HS signal corresponding to intrinsic ventricular contractions; 
a heart failure detector and analyzer circuit (control circuit 415) configured to generate (1) a paced HS metric from the first HS signal and (2) a sensed HS metric from the second HS signal, the paced HS metric indicating cardiac contractility in response to paced 49ventricular contractions, the sensed HS metric indicating cardiac contractility in response to intrinsic ventricular contractions ([0053-0057; 060] states that the amplitude of intrinsic S1 and paced S1 heart sounds can be determined and compared in order to determine optimal pacing sites and eliminate pacing sites that are weak responders ); and 
a control circuit (external device 270) configured to adjust a therapy delivered to a patient based on the paced HS metric and sensed HS metric ([0049; 0051] indicate that information from the IMD can be communicated to external device which can then adjust the pacing sites which is a form of adjusting the therapy delivered to the patient).  
Regarding claim 13, Thakur teaches the system of claim 12, wherein the control circuit is configured to: display information corresponding to the paced HS metric and the sensed HS metric ([0019; 0035; 0050] indicates that external device can display information based on the mechanical/heart sound metrics including preferred pacing sites) ; and receive a therapy adjustment for adjusting the therapy provided to the patient ([0049; 0051] indicates the external device is used by the user to configure pacing).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maskara in view of Thakur.
Regarding claim 6, Maskara teaches the system of claim 5, but does not explicitly teach that the heart failure detector and analyzer circuit is configured to determine a pacing effectiveness indicator using the paced S1 intensity relative to the sensed S1 intensity.  
Thakur does teach a heart failure detector and analyzer circuit is configured to determine a pacing effectiveness indicator using the paced Sl intensity relative to the sensed S1 intensity (([0053-0057; 060] states that the amplitude, the equivalent of intensity, of the intrinsic S1 and paced S1 heart sounds can be determined and compared in order to determine optimal pacing sites and eliminate pacing sites that are weak responders which is the equivalent of determining a pacing effectiveness);
In view of the teachings of Thakur, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a comparison of intrinsic and paced S1 intensity to determine pacing effectiveness as is disclosed by Thakur to the system taught by Maskara in order to assess the tissue viability of candidate pacing sites using heart sound as a measure mechanical activation (Thakur [0052;0053]) and identify pacing site that are weak responders to stimulation despite showing good electrical properties (Thakur [0060]).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maskara in view of An (US 2014/0277238).
Regarding claim 20, Maskara does teach the method of claim 14, but does not explicitly teach  generating (1) a first paced HS metric from a first portion of the first HS signal corresponding to paced atrial contractions, and (2) a second paced HS metric from a different second portion of the first HS signal corresponding to intrinsic atrial contractions; and generating a therapy adjustment indicator for adjusting one or more of timing of ventricular pacing relative to the atrial pacing, or timing of ventricular pacing relative to the intrinsic atrial contractions.
An does teach method for an implantable pacing system generating (1) a first paced HS metric from a first portion of the first HS signal corresponding to paced atrial contractions, and (2) a second paced HS metric from a different second portion of the first HS signal corresponding to intrinsic atrial contractions (The first signal is a heart signal collected during ventricular pacing. Therefore this limitation is interpreted as collecting one metric when ventricular and atrial pacing is occurring and another metric.  An [0025] teaches that measurements can be taken during periods of intrinsic atrial contractions and ventricular pacing and periods of atrial pacing paired ventricular pacing in order to determine an optimal AVD and other parameter to stimulate the heart see also [0055; 0061); and generating a therapy adjustment indicator for adjusting one or more of timing of ventricular pacing relative to the atrial pacing, or timing of ventricular pacing relative to the intrinsic atrial contractions (The examiner notes that that neither of paced HS metrics need to be used to generate the therapy adjustment.  Therapy adjust circuit 330 can generate parameters for adjusting AVD pacing which is the time between intrinsic or paced atrial contractions being stimulated  and ventricle pacing stimulation occurring by measuring heart sounds metrics such as intensity and cannon wave metrics see [0046-0049]). 
In view of the teachings of An, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include measuring heart sound metric during periods of ventricular pacing with or without atrial pacing and adjusting stimulation time parameters as is disclosed by An to the pacing method taught by Maskara in order to determine the optimal timing conditions for 

Allowable Subject Matter
Claims 2-4, 8-11, 15-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach “an output circuit configured to generate a worsening cardiac contractility indicator using a concordance between the paced and the sensed HS metrics”. Regarding the concordance, concordance is defined as “agreement; concord; harmony:” or “a state or condition of agreement or harmony” see “Concordance.” Dictionary.com, Dictionary.com, 2021, www.dictionary.com/browse/concordance. Therefore, the examiner is interpreting the claims as requiring comparison being made between the paced heart sound metric and the sensed/intrinsic heart sound metric in order to determine the degree of agreement between the two metrics, a concordance and base on that agreement determining whether there is worsening cardiac contractility.  The applicant’s specification [0061] indicates that the worsening cardiac contractility is distinct from problems with the stimulation therapy parameters but rather is an indication of pathological remodeling and myocardial contractility that may not be improved by changes in stimulation.  The prior art reference of Seijko (US 2004/0106960) [0064] does teach a visual comparison by a medical professional intrinsic and paced heart sounds as an indicator about the effectiveness electrical stimulation.  Seijko [0064] further teaches that timing trends in heart sounds can indicate deteriorated myocardium which can be interpreted as a form of worsening cardiac contractility but Seijko does not explicitly teach using a concordance, a comparison of amount of agreement between paced and intrinsic metric, in order to determine this deterioration.  Maskara (US 2014/0277243), as noted in the rejections above, does teach the use of intrinsic and paced heart sound metrics to determine pacing effectiveness and [0042-0043] teaches comparing these metrics to determine the degree separation, a form of concordance, between the paced and intrinsic metric as an acceptance criteria but Maskara does not explicitly that this concordance .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792